Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…a hatching module for receiving viable eggs from the incubation module and including an upweller and a water pump and manifold configured to circulate water through the hatching module, the upweller configured to retain fertilized eggs of the aquatic species and including a cylinder open only at an upper end thereof, a tube disposed within the cylinder and configured to direct water from the manifold downward into the cylinder, a cover configured to be disposed on the upper end of the cylinder and having an aperture that creates a back pressure in the upweller that helps larvae move upward and out of the upweller while keeping fertilized eggs from escaping the upweller, and a sump including a screen configured to capture larvae that exit the upweller, the upweller further including a spout configured to direct water and the larvae from the aperture into the sump; a larvae holding module for receiving the larvae from the hatching module and including a water pump configured to circulate water through the larvae holding module; and a juvenile holding module for receiving juveniles from the larvae holding module and including a water pump configured to circulate water through the juvenile holding module…” in claim 6, the claim limitations of “…a cover configured to be disposed on the upper end of the cylinder and having an aperture configured to create a back pressure in seawater circulating through the one or more upwellers that helps larvae move upward and out of the upweller while keeping fertilized eggs from escaping the upweller; a manifold configured to deliver seawater into each of the one or more upwellers, the one or more upwellers further including a tube disposed within the cylinder and configured to direct water from the manifold downward into the cylinder; a sump in fluid communication with the apertures in the covers of the one or more upwellers and configured to receive seawater and larvae exiting from the apertures in the covers of the one or more upwellers, the one or more upwellers further including a spout configured to direct water and the larvae from the aperture into the sump; a straining screen disposed in the sump and configured to capture larvae that have exited from the apertures in the covers of the one or more upwellers; a recirculating pump in fluid communication downstream of the sump and configured to pump seawater from the sump to the manifold; and
a filter and ultraviolet light disinfection system disposed in a fluid flow path of the seawater…” in claim 21, the claim limitations of “…each of the plurality of trays including a screened outlet having a screen size sufficiently small to prevent the larvae from passing through the screened outlet; a distribution manifold configured to supply seawater to first ends of each of the plurality
of trays, the screened outlet of each of the plurality of trays being disposed only on second ends
of the plurality of trays opposite the first ends; a sump positioned downstream of the plurality of trays and configured to receive seawater draining from the plurality of trays through the screened outlets, the plurality of trays being arranged fluidically in series between the distribution manifold and the sump; a supply of oxygen-containing gas including an air bubbler disposed in a bottom of the sump and configured to deliver oxygen to seawater in the sump; a recirculating pump in fluid communication downstream of the sump configured to pump seawater from the sump to the distribution manifold; and a filter and ultraviolet light disinfection system disposed in a fluid flow path of the seawater…” in claim 26 and the claim limitations of “…each of the
plurality of trays including a screened outlet having a screen size sufficiently small to prevent
the juveniles from passing through the screened outlet; a distribution manifold configured to supply seawater to first ends of each of the plurality of trays, the screened outlet of each of the plurality of trays being disposed only on second ends of the plurality of trays opposite the first ends; a sump positioned downstream of the plurality of trays and configured to receive
seawater draining from the plurality of trays through the screened outlets, the plurality of trays
being arranged fluidically in series between the distribution manifold and the sump; a supply of oxygen-containing gas including an air bubbler disposed in a bottom of the sump and configured to deliver oxygen to seawater in the sump; a recirculating pump in fluid communication downstream of the sump configured to pump seawater from the sump to the distribution manifold; and a filter and ultraviolet light disinfection system disposed in a fluid flow path of the
seawater…” in claim 35 are all not found in combination in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643